Case 1:18-cv-24100-MGC Document 40 Entered on FLSD Docket 10/21/2019 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-CV-24100-COOKE/GOODMAN

  DIGNA VINAS,

                 Plaintiff,
  v.

  THE INDEPENDENT ORDER
  OF FORESTERS,

              Defendant.
  ___________________________________/

                  DEFENDANT’S RESPONSE TO PLAINTIFF’S
            MOTION TO SCHEDULE HEARING OUTSIDE OF AVAILABLE
       DISCOVERY HEARING TIMES AND REPRESENTATIONS MADE THEREIN

         Defendant, The Independent Order of Foresters (“Foresters”), files this Response to
  Plaintiff’s Motion to Schedule Hearing Outside of Available Discovery Times to clarify its
  position, which was incorrectly represented in Plaintiff’s Motion.
         1.      In Paragraph three of Plaintiff’s Motion, Plaintiff represents that Foresters has
  “refused to provide these [former employee] witnesses [sic] addresses and phone numbers so
  the Plaintiff may subpoena [the witnesses]…” This is an incorrect statement as Plaintiff’s
  Counsel had been informed that Foresters was in the process of confirming that it was not
  precluded from providing these personal addresses under applicable Ontario law. The
  addresses were provided once this issue was clarified.
         2.      Further, Counsel for Foresters advised Plaintiff’s counsel that it did not
  oppose the relief sought by Plaintiff in the Motion to Schedule Hearing Outside of Available
  Discovery Hearing Times. Counsel simply noted that it opposed “certain characterizations
  made in the motion, particularly as to paragraphs 2 and 3 of the motion.” See
  correspondence between parties, attached as Exhibit A. As a result, Counsel for Foresters
  requested that Plaintiff clarify this position in the Certificate prior to filing the Motion.
         3.      At 4:15 PM, Plaintiff’s Counsel indicated that he would not include Foresters’
  position in the Certificate of the Motion. He noted that he would be filing the Motion
Case 1:18-cv-24100-MGC Document 40 Entered on FLSD Docket 10/21/2019 Page 2 of 3




  without the inclusion of our position in a mere fifteen minutes if he had not heard back from
  us regarding same.
         4.      At this time, Foresters has provided the addresses for the former employees
  and is in the process of confirming whether it has current phone numbers for these two
  former employees. Once Foresters confirms this information, it will promptly provide same
  to Plaintiff’s Counsel. As a result, no hearing is required.


  Dated: October 21, 2019              MCDOWELL HETHERINGTON LLP
                                       Attorneys for Defendant
                                       2101 N.W. Corporate Blvd., Suite 316
                                       Boca Raton, FL 33431
                                       (561) 994-4311
                                       (561) 982-8985 fax

                                       By:      s/ Kristina B. Pett
                                               KRISTINA B. PETT
                                               Fla. Bar No. 0973688
                                               kristina.pett@mhllp.com
                                               RILEY F. KENNEDY
                                               Fla. Bar No. 124149
                                               riley.kennedy@mhllp.com




                                                  2
Case 1:18-cv-24100-MGC Document 40 Entered on FLSD Docket 10/21/2019 Page 3 of 3




                                 CERTIFICATE OF SERVICE

          I certify that on October 21, 2019, I electronically filed the foregoing with the Clerk
  of the Court by using the CM/ECF system which will send a notice of electronic filing to
  the following:

                               Craig M. Greene, Esq.
                               Kramer Green Zuckerman Greene & Buchsbaum, P.A.
                               4000 Hollywood Blvd.
                               Suite 485-S
                               Hollywood, FL 33021
                               cgreene@kramergreen.com
                               Counsel for Plaintiff
                               Adrian Neiman Arkin, Esq.
                               Mintz Truppman, P.A.
                               1700 Sans Souci Blvd.
                               North Miami, FL 33181
                               adrian@mintztruppman.com
                               Co-Counsel for Plaintiff
                                      s/ Kristina B. Pett
                                      Kristina B. Pett




                                                 3
